Detailed Action
Summary
1. This office action is in response to the amendment filed on December 09, 2021.
2. Applicant has amended claims 1-4 and 7-8.
3. Claims 1-8 are pending and has been examined. 
Drawings
4. The drawings submitted on 07/20/2020 are acceptable.
Notice of Pre-AIA  or AIA  status
5. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT 
6. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 Authorization for this examiner’s amendment was given in an interview with Robert P. Michal on 12/17/2021.
Examiner initiated an interview to correct minor informalities. Consequently agreement was reached and the following correction is made.
Claim 1:
A power conversion apparatus, comprising: a converter including switching elements and configured to convert an alternate-current voltage supplied from an alternate-
Claim 5:
The power conversion apparatus according to claim 4, further comprising a detection unit configured to detect a phase voltage in the each phase of the alternate- current power supply, wherein the control unit is configured to set, into the ON state, the switching element on the upper arm side corresponding to one of the phases that has a highest phase voltage, based on a detection result from the detection unit.
Claim 6:
The power conversion apparatus according to claim 4, further comprising a detection unit configured to detect a phase voltage in the each phase of the alternate-current power supply, wherein the control unit is configured to set, into the ON state, the switching element on the lower arm side corresponding to one of the phases that has a lowest phase voltage, based on a detection result from the detection unit.
Claim 7:
The power conversion apparatus according to claim 2, wherein: the plurality of power device units are connected in parallel with each other; and a node at which the switching element on the upper arm side and the switching element on the lower arm side in each power device unit are connected is supplied with a phase voltage corresponding to the corresponding to respective phase.
Allowable subject matter
7. Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance.
In re to claim 1, claim 1 the prior art fails to disclose or suggest the emboldened and italicized features recites “the capacitors include a first capacitor corresponding to the first phase, a second capacitor corresponding to the second phase, and a third capacitor corresponding to the third phase; in a case where the switching element on the upper arm side provided for the first power device unit is set into the ON state with a of the first capacitor being lower than a voltage of the second capacitor and being also lower than a voltage of the third capacitor, a diode connected in parallel to the switching element on the upper arm side provided for the second power device unit is conductive and a diode connected in parallel to the switching element on the upper arm side provided for the third power device unit is conductive, enabling the capacitors to discharge."
 In re to claim 8, claim 8 the prior art fails to disclose or suggest the emboldened and italicized features recites “setting the switching element on the upper arm side provided for the first power device unit into the ON state with a voltage of the first capacitor being lower than a voltage of the second capacitor and being also lower than a voltage of the third capacitor; configuring a diode connected in parallel to the switching element on the upper arm side provided for the second power device unit to be conductive;Page 5 of 9Response dated December 9, 2021Application No.: 16/932,875 configuring a diode connected in parallel to the switching element on the upper arm side provided for the third power device unit to be conductive; and enabling the capacitors to discharge.”

In re to claims 2-7, claims 2-7 depend from claim 1, thus are also allowed for the same reasons provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2276. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/SISAY G TIKU/
Primary Examiner, Art Unit 2839